354 F.2d 1008
David Thomas HEALY and Leonard Malcolm Oeth, Appellants,v.UNITED STATES of America, Appellee.
No. 22184.
United States Court of Appeals Fifth Circuit.
Jan. 31, 1966, Rehearing Denied March 15, 1966.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Albert E. Schrader, Jr., Coral Gables, Fla., for appellants.
Edward A. Kaufman, Aaron Foosaner, Asst. U.S. Attys., Miami., Fla., William A. Meadows, Jr., U.S. Atty., Edward A. Kaufman, Asst. U.S. Atty., for appellee.
Before JONES and BROWN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
Since no error appears in this cause the judgment of the district court is


2
Affirmed.